PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/916,773
Filing Date: 9 Mar 2018
Appellant(s): KISHI et al.



__________________
Gary Koo, no. 59,743
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 14 January 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 23 July 2020, from which the appeal is taken, have been modified by the Advisory Action dated 16 December 2020.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner:
Claims 12-16 were canceled by Appellant in a response received 19 November 2020. This response was entered with the Advisory action of 16 December 2020. Because claims 12-16 are now canceled, the rejection of claims 12-16 has been withdrawn.
(2) Response to Argument
A. Claims 1-6 and 8-11 Are Properly Rejected As Being Ineligible Under 35 U.S.C. § 101
The Final Office Action of 23 July 2020 sets forth a prima facie case of ineligibility of claims 1-6 and 8-11. The Final Office Action provides a detailed analysis of claims 1-6 and 8-11 under the 2019 Revised Patent Subject Matter Eligibility Guidance, as currently embodied in the Manual of Patent Examining Procedure (MPEP) § 2106. While the eligibility analysis in the Final Office Action is complete, the Office believes it would be helpful to provide more insight into the claim interpretation relied upon by the Office in the eligibility analysis, particularly with regard to the determination, in Step 2A, of whether the claims are directed to abstract ideas.
see MPEP § 2106.03), no further discussion of Step 1 is necessary. 
1. In Step 2A, Prong One, the Office has broadly and reasonably interpreted the claim language to conclude that Claims 1-6 and 8-11 recite abstract ideas
Under the 2019 Revised Guidance, Step 2A, Prong One asks whether a claim recites any judicial exceptions, including abstract ideas (see MPEP § 2106.04(II)(A)(1)). Prong One requires the Office to construe the claims in accordance with their broadest reasonable interpretation (see MPEP §2106.04(II)). The following expands upon rejection set forth in the Final Office Action, with a more detailed discussion of the broadest reasonable interpretation of the language of claim 1 used by the Office in determining that the claims recite abstract ideas at Prong One.
The first limitation of claim 1 is:
a first step of calculating a minimum number of earthquake resistant joints N, on one side of a fault surface, required for absorbing a fault displacement amount H in a pipe orthogonal direction, in fault displacement amounts, by using Formula 1, and calculating a deflection range L0 in a pipe axis direction corresponding to the minimum number of earthquake resistant joints N by using Formula 2, for a pipeline including joints defined with a predetermined joint deflection spring model with a bending moment set to be different values before and after an allowable bending angle θa and pipes having an effective length L,

    PNG
    media_image2.png
    212
    235
    media_image2.png
    Greyscale
.
The second limitation of claim 1 is:
a second step of calculating a load p(y), received by the pipe due to relative displacement y between the pipe and ground, as a trapezoidal distribution load by using Formula 3 corresponding to a ground spring 2y (k1y > k2y) respectively for relative displacements smaller and larger than predetermined relative displacement δgy,

    PNG
    media_image3.png
    82
    372
    media_image3.png
    Greyscale
.
The third limitation of claim 1 is:
a third step of calculating a bending moment distribution of joint positions from a bending moment M(x) of the trapezoidal distribution load at a position x in the pipe axis direction by using Formula 4, and obtaining a pipe bending angle θ at each of the joint positions based on the joint deflection spring model using the bending moment distribution obtained,

    PNG
    media_image4.png
    133
    463
    media_image4.png
    Greyscale
.
The first three claim limitations do not recite any structure. Instead, they each only recite a method step of “calculating,” along with a particular formula or equation to be calculated. Under a broad, reasonable interpretation of these claim limitations, these limitations appear to fall squarely into the category of mathematical concepts, particularly mathematical formulas or equations, as discussed in MPEP § 2106.04(a)(2)(I)(B).
The fourth limitation of claim 1 is:
a bending performance evaluation step of evaluating bending performance based on whether the bending angle θ, obtained in the third step, does not exceed the allowable bending angle θa.

The fourth claim limitation does not recite any structure, but instead only recites a method step of “evaluating.” The evaluating step appears to involve comparing the result of the mathematical calculations of the first three limitations with a threshold or reference value. This claim limitation can therefore be considered either a further mathematical concept of a 
The fifth limitation of claim 1 is:
a bending performance output step of outputting an evaluation result when the bending angle 6 does not exceed the allowable bending angle 6a as a document expressing earthquake resistance indicating bending resistance performance.
The fifth claim limitation recites a step of “outputting an evaluation result,” along with the structure of “a document.” If one interprets the fourth limitation as being a mathematical concept of a mathematical calculation, then the step of outputting the result appears to be nothing more than a natural extension of solving a mathematical equation, in which, at the end of the process of solving the equation, one is left with the result of the equation, which is “output” in a manner consistent with the particular manner of solving, such as, for example, using a pen or pencil to write the result on paper. Under the interpretation of the fourth limitation as being a mathematical concept, the fifth limitation could therefore be considered to be an additional mathematical concept.
If one interprets the fourth limitation as being a mental process of mentally comparing two numbers to each other to determine the larger value, then the fifth limitation appears to be a mental process, as “outputting” the result of the comparison can be performed mentally, and/or with pen or paper, in which the result is written on the paper with the writing instrument.
The document in the fifth limitation is so generically claimed that it can be broadly and reasonably considered to be as simple as a sheet of paper upon which the result of the fourth limitation is written. The interpretation of the fifth limitation as a mental process is therefore 
The sixth limitation of claim 1 is:
wherein the bending resistance performance is able to be evaluated only based on the fault displacement amount H in the pipe orthogonal direction, for various fault displacements with different fault displacement amounts in the pipe axis direction.
The sixth limitation recites neither a structure, nor a step. Instead, broadly interpreted, the sixth limitation appears to merely recite conditions under which the steps recited in claim limitations one through five could or should be performed, and/or the results evaluated and applied. Given that limitations one through five can reasonably be considered to be mathematical concepts, one could then consider the sixth limitation to also be a mathematical concept, in that it provides what are essentially initial conditions that inform an operator that if the initial conditions are not met, then the mathematical calculations will not provide a valid result.
Alternatively, if one considers the fourth and fifth limitations to be mental processes, then the sixth limitation can be reasonably interpreted as a mental process. That is, prior to performing the method steps of limitations one through five, the operator could mentally verify that the behavior estimation is only being performed per the conditions set forth in the sixth limitation.
Claim 8 is an apparatus claim, and the claim recites verbatim the first four limitations of claim 1. The analysis of these claim limitations in Step 2A, Prong One is the same for both claims 1 and 8, and therefore, for the same reasons as claim 1, claim 8 also recites abstract ideas.
2. In Step 2A, Prong Two, the Office has broadly and reasonably interpreted the claim language to conclude that the abstract ideas of Claims 1-6 and 8-11 are not integrated into a practical application
Under the 2019 Revised Guidance, Step 2A, Prong Two asks whether the additional elements demonstrate that a claim is directed to patent-eligible subject matter (see MPEP § 2106.04(d)(I)), by: (1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application (see MPEP § 2016.04(d)(II)).
As set forth in the Final Office Action, and as discussed above, using a broad, reasonable interpretation of the claim language, the Office has concluded that claim 1 does not recite any additional elements, and there are no additional claim limitations which must be construed. As set forth in MPEP § 2106.04(d)(III), “[b]ecause a judicial exception alone is not eligible subject matter, if there are no additional claim elements besides the judicial exception, or if the additional claim elements merely recite another judicial exception, that is insufficient to integrate the judicial exception into a practical application.” Because claim 1 fails to recite any additional elements, claim 1 as a whole does not integrate the abstract ideas into a practical application, and claim 1 is therefore directed to the abstract ideas, and does not recite any patent-eligible subject matter.
Claim 8 also recites the following additional elements:
a behavior estimation calculation unit that executes the behavior estimation method for a fault-crossing underground pipeline, the behavior estimation calculation unit including a bending performance evaluation unit that executes,
a condition input unit with which a calculation condition is set for the behavior estimation calculation unit;
a storage unit that stores calculation results obtained by the behavior estimation calculation unit;
a display unit that displays any one of the calculation results stored in the storage unit; and


The Office has construed these additional elements in claim 8 to be a general purpose computer, including conventional processors, memory, input, output, and storage devices, having calculation software, such as a spreadsheet, installed. This broad and reasonable construction is supported by Appellant’s Specification, which discloses:
As illustrated in FIG. 15, a behavior estimation device 100 for a fault-crossing underground pipeline according to the present invention is a personal computer or the like having general spreadsheet software installed and including: a behavior estimation calculation unit 20 that performs the behavior estimation method for a fault-crossing underground pipeline described above; a condition input unit 10 for setting a calculation condition for the behavior estimation calculation unit 20; a storage unit 30 that stores the calculation condition input through the condition input unit 10 and a calculation result obtained by the behavior estimation calculation unit 20; and a display unit 40 that displays any of the calculation results stored in the storage unit 30. The condition input unit 10 and the display unit 40 are each implemented with a liquid crystal display device 110 having a touch panel function. The personal computer is connected to a printer, a media drive, and a portable memory interface, or the like serving as an output unit that outputs any of the calculation results stored in the storage unit 30. (Specification, ¶ 0061).
In determining whether additional elements integrate the abstract ideas into a practical application in Prong Two, the additional elements must amount to more than simply using a general purpose computer as a tool to implement the abstract ideas (see MPEP § 2106.04(d)(I); “limitations that did not integrate a judicial exception into a practical application: Merely reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea,” as discussed in MPEP § 2106.05(f)). In this instance, the Office concluded that the additional elements in claim 8 amounted to nothing more than merely using a computer as a tool to perform the recited abstract ideas.
3. In Step 2B, the Office has correctly concluded that Claims 1-6 and 8-11 as a whole do not amount to significantly more than the abstract ideas
Under the 2019 Revised Guidance, Step 2B asks whether a claim recites additional elements that amount to significantly more than the judicial exception (see MPEP § 2016.05(II)).  Specifically, the MPEP directs examiners to first identify whether there are any additional elements (features/limitations/steps) recited in the claim beyond the judicial exception(s), and then evaluate those additional elements individually and in combination to determine whether they contribute an inventive concept (i.e., amount to significantly more than the judicial exception(s)). It is important to note that an inventive concept “cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself” (see MPEP § 2106.05(I)). In other words, if a claim does not recite any additional elements, but instead only recites abstract ideas, the claim as a whole cannot recite an inventive concept that makes the claim amount to significantly more than the abstract ideas.
As set forth in the rejection of claims 1-6 in the Final Office Action, and discussed above, claims 1-6 fail to recite any additional elements. Therefore, considered as a whole, claims 1-6 cannot amount to significantly more than the abstract ideas, and are therefore ineligible under 35 U.S.C. § 101.
Claims 8-11 only recite the additional element of a general purpose computer. Similar to Step 2A, Prong Two, where using a general purpose computer as a tool to implement an abstract idea is not sufficient to patentably distinguish an invention over the prior art, in Step 2B, mere instructions to implement an abstract idea on a computer are not sufficient to qualify as “significantly more” (see MPEP § 2106.05(I)(A)). Therefore, considered as a whole, claims 8-11 
B. Appellant Failed To Provide Evidence To Rebut The Office’s Prima Facie Case Of Ineligibility
1. Eligibility of claims 1-6 and 8-11 is not self-evident under the Alice framework
Appellant argues on pp. 10-13 that the eligibility of claims 1-6 and 8-11 is self-evident, because the claimed invention clearly improves a technology or other computer functionality. This argument is not persuasive for at least three reasons.
First, as set forth in the Final Office Action and as discussed above, the Office analyzed claims 1-6 and 8-11 under the 2019 Revised Guidance, and correctly concluded that claims 1-6 and 8-11 are ineligible under 35 U.S.C. § 101. Under the guidelines of the Streamlined Eligibility Analysis, “The results of the streamlined analysis will always be the same as the full analysis, thus the streamlined analysis is not a means of avoiding a finding of ineligibility that would occur if a claim were to undergo the full eligibility analysis,” (see MPEP  § 2106.06(a)). Because the results of the full analysis are that claims 1-6 and 8-11 are ineligible, the result of the streamlined analysis must also be that claims 1-6 and 8-11 are ineligible.
Second, with respect to claims 1-6, the claims fail to recite any computer or other technology, and instead recite only abstract ideas. An improvement to a computer or other technology must be provided by one or more additional elements, and the abstract ideas alone cannot provide the improvement (see MPEP § 2106.05(a)). With respect to claims 8-11, the only additional elements recited are a general purpose computer used as a tool to implement the abstract ideas. To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer see MPEP § 2106.05(a)(II)).
Third, when claims are a “close call,” such that it is unclear whether the claims improve technology or computer functionality, a full eligibility analysis should be performed to determine eligibility (see MPEP § 2106.06(b)). In the instance of claims 1 and 8, because each of the claims explicitly recites several mathematical equations, the Office believes that claims 1 and 8 at least represent a close call, and therefore a full analysis of the claims is warranted.
Appellant relies heavily upon McRO to support their assertion that the claims recite a clear improvement to a computer or other technology, either self-evidently or otherwise. The Office does not find McRO to be on point here. In McRO, the Federal Circuit did not rule that the claims were eligible despite the abstract ideas recited in the claims. The Federal Circuit instead ruled that the claims in McRO did not recite any abstract ideas, because the claims represented a clear improvement to a computer or other technology. This is different from the claims at hand, as claims 1 and 8 clearly recite abstract ideas of mathematical concepts. Therefore, because the claims in McRO did not recite abstract ideas, and because claims 1-6 and 8-11 clearly recite several abstract ideas, one cannot draw the same conclusion as the Federal Circuit in McRO, that claims 1-6 and 8-11 are eligible because they represent an improvement to a computer or other technology. The Office’s position that McRO is not on point is bolstered by the fact that claims 1-6 do not recite anything other than abstract ideas. That is, claims 1-6 do not recite a computer or other technology that could be improved by the recited abstract ideas. Even if the general purpose computer used to implement the abstract ideas in claims 8-11 was somehow found to be improved by the recited 
2. The abstract ideas of claims 1-6 and 8-11 are not integrated into a practical application, and the claims are directed to the abstract ideas under Step 2A, Prong Two
Appellant argues on pp. 13-16 that claims 1-6 and 8-11 are not directed to abstract ideas, because the claimed invention improves the functioning of a computer or improves another technology or technical field. This argument is not persuasive because, as discussed in the preceding section, the claims do not represent an improvement to a computer or other technology.
Appellant argues on pp. 14-15 that claims 1-6 are not directed to abstract ideas because additional “features” in the claims “integrate the mathematical formulas also recited in claim 1 for use on a general purpose computer.” This argument is not persuasive for two reasons. First, Appellant has failed to rebut the Office’s conclusion in Step 2A, Prong One, that claim 1 only recites abstract ideas. Simply calling some of the limitations of claim 1 “additional features,” without showing why those claim limitations are not abstract ideas, is not sufficient to convert those claim limitations into additional elements. Second, even if there were an additional element of a general purpose computer recited in claim 1, integrating abstract ideas for use on a general purpose computer is not an integration of abstract ideas into a practical application, as previously discussed, and as discussed in MPEP § 2106.04(d).
Appellant argues on pp. 15-16 that claims 8-11 are not directed to abstract ideas because additional “features” “integrate the mathematical formulas also recited in claim 8 for use on a general purpose computer.” This argument is not persuasive for two reasons. First, Appellant has failed to rebut the Office’s conclusion in Step 2A, Prong One, that the “bending performance evaluation step” is an abstract idea. Simply calling this limitation of claim 8 an “additional 
3. Claims 1-6 and 8-11 do not recite an inventive concept that makes the claims amount to significantly more than the abstract ideas.
 Appellant argues on pp. 17-21 that claims 1-6 and 8-11 amount to significantly more in Step 2B, because none of the claims is simply invoking a computer to perform an existing process, and because Step 2B requires an analysis of whether the “claimed features” are well-understood, routine, and conventional. Neither of these arguments are persuasive.
First, the Office is not asserting that the recited abstract ideas are an existing process, and that the claims are not directed to significantly more simply because the claims merely invoke a computer to perform an existing process. In Step 2B, the additional elements in a claim do not provide an inventive concept that makes the claims amount to significantly more if the claims merely recite using a computer to implement any abstract ideas, existing or new (see MPEP §§ 2106.05(f) and 2106.05(f)(2)). In claim 1, there are no recited additional elements, and therefore no additional elements to provide an inventive concept to make claim 1 amount to significantly more than the abstract ideas. In claim 8, the only additional elements are a general purpose computer, which is merely used as a tool to implement the abstract ideas.
Second, the requirement to provide evidence to support an allegation that additional elements are well-understood, routine, and conventional only applies to the additional elements in see MPEP § 2106.05(d) – “Another consideration when determining whether a claim recites significantly more than a judicial exception is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry. This consideration is only evaluated in Step 2B of the eligibility analysis.” (emphasis added)). In the case of claims 1-6, no additional elements are recited, so there is no need to provide evidence of any additional elements being well-understood, routine, or conventional. In the case of claims 8-11, the only additional elements are the general purpose computer used as a tool to implement the abstract ideas. Courts have held that a generic computer used merely as a tool to implement abstract ideas is well-understood, routine, and conventional in the art (see MPEP § 2106.05(d)(II) – “Courts have held computer implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea.”).
Because the Office set forth a prima facie that claims 1-6 and 8-1 are ineligible under 35 U.S.C. § 101, and because Appellant has failed to persuasively overcome the Office’s prima facie case, it is believed that the Board should sustain the rejections.
Respectfully submitted,
/Leo T. Hinze/
Patent Examiner
AU 2853

Conferees:
/David M. Gray/Supervisory Patent Examiner, Art Unit 2853                                                                                                                                                                                                        
/HELAL A ALGAHAIM/RQAS, OPQA  

                                                                                                                                                                                                      Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in